PROMISSORY NOTE

Loan No: 7657418442-26 (Continued) Page 1

                 PROMISSORY NOTE     Exhibit 10.1  
Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials
$5,000,000.00
08-28-2012
07-31-2013
7657418442-34
 
12080305548
K0096
 
References in the shaded area are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***" has been omitted due to text length limitations.

 

Borrower: Rocky Mountain Chocolate Factory, Inc. Lender: Wells Fargo Bank,
National Association   265 Turner Drive Durango Main   Durango, CO 81303 200
West College Drive    
Durango, CO 81301
     

 
Principal Amount: $5,000,000.00
 
Date of Note: August 28, 2012

 
PROMISE TO PAY. Rocky Mountain Chocolate Factory, Inc. ("Borrower") promises to
pay to Wells Fargo Bank, National Association ("Lender"), or order, in lawful
money of the United States of America, the principal amount of Five Million &
00/100 Dollars ($5,000,000.00) or so much as may be outstanding, together with
interest on the unpaid outstanding principal balance of each advance. Interest
shall be calculated from the date of each advance until repayment of each
advance.
 
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on July 31, 2013. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning September 30, 2012, with all subsequent interest
payments to be due on the last day of each month after that. Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; and then to any late charges.
Borrower will pay Lender at Lender's address shown above or at such other place
as Lender may designate in writing.
 
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an index which is the floating rate equal to
the Prime Rate set from time to time by Lender that serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto (the "Index"). The Index is not necessarily the lowest rate
charged by Lender on its loans and is set by Lender in its sole discretion. If
the Index becomes unavailable during the term of this loan, Lender may designate
a substitute index after notifying Borrower. Lender will tell Borrower the
current Index rate upon Borrower's request. The interest rate change will not
occur more often than each time the Index changes. Interest will accrue on the
outstanding principal balance of the Note at an interest rate equal to the sum
of the Index and the Margin, subject to any floor or ceiling rate that may
apply. Each change in the Index shall become effective on the date each Prime
Rate change is announced within Lender. Lender may reamortize payments as
described in the Note or from time to time in Lender's discretion to take into
account changes in the interest rate. If payments are intended to amortize
principal and interest, the reamortization may adjust the payment amount to an
amount which would cause the Note to be fully paid over the intended
amortization period of the Note in approximately equal successive payments.
Reamortization will not change the Note maturity date. If Lender fails for any
reason to timely or properly adjust the interest rate or payment amount,
Borrower shall notify Lender of the oversight, and Lender may retroactively
adjust the interest rate to correct the oversight and/or reamortize and adjust
the payment amount at any subsequent time as may be necessary. In no event shall
Lender's failure to properly adjust the interest rate or payment amount result
in a forgiveness of any portion of the indebtedness. The "Index currently"
stated below is the Index value (rounded to three decimal places) that existed
at the time this agreement was prepared, and the "Initial Rate" stated herein is
that Index value plus the Margin; they do not necessarily reflect the Index in
effect on the date of this agreement. The actual rate applicable to the Note is
the actual Index in effect each day plus the Margin, subject to any floor or
ceiling rate, or any default rate, that may apply, with interest accrual
calculated pursuant to the INTEREST CALCULATION METHOD paragraph. The "Margin"
is the amount shown in the sentence below, stated as "<margin> percentage points
over the Index". If the margin value is stated as "<margin> percentage points
under the index", then the Margin is that value expressed as a negative number.
If the sentence states "using a rate equal to the Index", then the Margin is
zero. Lender may round the Index value to five decimal places at Lender's
discretion. Borrower understands that Lender may make loans based on other rates
as well. The Index currently is 3.250% per annum. Interest on the unpaid
principal balance of this Note will be calculated as described in the "INTEREST
CALCULATION METHOD" paragraph using a rate of 0.500 percentage points under the
Index, adjusted if necessary for any minimum and maximum rate limitations
described below, resulting in an initial rate of 5.000%. NOTICE: Under no
circumstances will the interest rate on this Note be less than 5.000% per annum
or more than the maximum rate allowed by applicable law.
 
INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.
 
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: Wells
Fargo Bank, National Association, Attn: Commercial Loan Research Department, MAC
# T7422-012, PO Box 659713 San Antonio, TX 78265.
 
LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $15.00,
whichever is greater.
 
INTEREST AFTER DEFAULT. Upon default, at Lender's option, and if permitted by
applicable law, Lender may add any unpaid accrued interest to principal and such
sum will bear interest therefrom until paid at the rate provided in this Note
(including any increased rate). Upon default, the interest rate on this Note
shall be increased by adding an additional 4.000 percentage point margin
("Default Rate Margin"). The Default Rate Margin shall also apply to each
succeeding interest rate change that would have applied had there been no
default. However, in no event will the interest rate exceed the maximum interest
rate limitations under applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
PROMISSORY NOTE

Loan No: 7657418442-26 (Continued) Page 2

 

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:
 
Payment Default. Borrower fails to make any payment when due under this Note.
 
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrowers property or Borrowers ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.
 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.
 
Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
 
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
 
Insecurity. Lender in good faith believes itself insecure.
 
LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
 
ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender the reasonable
costs of such collection. This includes, subject to any limits under applicable
law, Lender's attorneys' fees and Lender's legal expenses, whether or not there
is a lawsuit, including without limitation attorneys' fees and legal expenses
for bankruptcy proceedings (including efforts to modify or vacate any automatic
stay or injunction), and appeals. If not prohibited by applicable law, Borrower
also will pay any court costs, in addition to all other sums provided by law.
 
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Colorado without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Colorado.
 
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.
 
LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note may be requested either orally or in writing by Borrower or by an
authorized person. Lender may, but need not, require that all oral requests be
confirmed in writing. All communications, instructions, or directions by
telephone or otherwise to Lender are to be directed to Lender's office shown
above. Borrower agrees to be liable for all sums either: (A) advanced in
accordance with the instructions of an authorized person or (B) credited to any
of Borrowers accounts with Lender. The unpaid principal balance owing on this
Note at any time may be evidenced by endorsements on this Note or by Lender's
internal records, including daily computer print-outs.
 
PAYMENT DUE DATE DEFERRAL. Payment invoices will be sent on a date (the "billing
date") which is prior to each payment due date. If this Note is booked near or
after the billing date for the first scheduled payment, Lender may, in it's sole
discretion, defer each scheduled payment date and/or the maturity date by one or
more months.
 
FINANCIAL STATEMENTS. Borrower agrees to provide to Lender, upon request,
financial statements prepared in a manner and form acceptable to Lender, and
copies of such tax returns and other financial information and statements as may
be requested by Lender. Each financial statement shall give a full and complete
picture of Borrower's financial condition as of the statement's date, with
ownership accurately reflected, and shall be signed and dated or otherwise
authenticated to Lender's satisfaction. Borrower shall also furnish such
information regarding Borrower or the Collateral or the use of loan proceeds as
may be requested by Lender. Borrower warrants that all financial statements and
information provided to Lender are and will be accurate, correct and complete.
Borrower will permit Lender to examine or audit Borrower's books, accounts, and
records, including any records in the possession of a third party, at any
reasonable time upon request, at no cost to Lender. Such financial statements
and other financial information shall be signed and dated by Borrower, and by
any other party preparing such financial statements or otherwise authenticated
to Lender's satisfaction.
 
 
 

--------------------------------------------------------------------------------

 
 
PROMISSORY NOTE

Loan No: 7657418442-26 (Continued) Page 3

 

EXTENSION AND RENEWAL. Lender may, at Lender's discretion, renew or extend this
Note by written notice to Borrower. Such renewal or extension will be effective
as of the maturity date of this Note, and may be conditioned among other things
on modification of Borrower's obligations hereunder, including but not limited
to a decrease in the amount available under this Note, an increase in the
interest rate applicable to this Note and/or payment of a fee for such renewal
or extension Borrower will be deemed to have accepted the terms of such
extensions and renewals if Borrower does not deliver to Lender written rejection
of such renewal or extension within 10 days following the date of the written
notice of such changes, or if Borrower draws additional funds following receipt
of such notice. After any renewal or extension of Borrower's obligations under
this Note, the term "maturity date" as used in this Note will mean the new
maturity date set forth in the written notice of extension or renewal of this
Note. The Note may be modified, extended and renewed repeatedly in this manner.
 
LINE ADVANCES. Notwithstanding anything to the contrary, requests for advances
communicated to any office of Lender by any person believed by Lender in good
faith to be authorized to make the request, whether written, verbal, telephonic
or electronic, may be acted upon by Lender, and Borrower will be liable for sums
advanced by Lender pursuant to such request. Such requests for advances shall be
deemed authorized by Borrower, and Lender shall not be liable for such advances
made in good faith, and with respect to advances deposited to the credit of any
deposit account of Borrower, such advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account. Borrower agrees to
indemnify and hold Lender harmless from and against all damages, liabilities,
costs and expenses (including attorney's fees) arising out of any claim by
Borrower or any third party against Lender in connection with Lender's
performance of transfers as described above.
 
CREDIT BUREAU INQUIRIES. The parties hereto, and each individual signing below
in a representative capacity, agree that Lender may obtain business and/or
personal credit reports and tax returns on each of them in their individual
capacities.
 
APPLICATION OF PAYMENTS. Notwithstanding the application of payment provided in
the Payment section of this Note, unless otherwise agreed, all sums received
from Borrower may be applied to interest, fees, principal, or any other amounts
due to Lender in any order at Lender's sole discretion. If a final payment
amount is set out in the Payment section of this Note, Borrower understands that
it is an estimate, and that the actual final payment amount will depend upon
when payments are received and other factors.
 
DEFAULT RATE. At Lenders option and without prior notice, upon default or at any
time during the pendency of any event of default under the Note or any related
loan documents, Lender may impose a default rate of interest (the "Default
Rate") equal to the pre-default interest rate plus four percent per annum, not
to exceed the maximum lawful rate. If the pre-default rate is a floating or
adjustable rate based upon an Index, it will continue to float or adjust on the
same periodic schedule, and the Default Rate will be a variable rate per annum
equal to the applicable Index plus the pre-default margin plus four percent, not
to exceed the maximum lawful rate. The Default Rate shall remain in effect until
the default has been cured and that fact has been communicated to and confirmed
by Lender. Lender may, from time to time in its discretion, adjust or reamortize
payments to take into account changes in the interest rate. Lender shall give
written notice to Borrower of Lender's imposition of the Default Rate, except
that if the Note is not paid at maturity, Lender may impose the Default Rate
from the maturity date to the date paid in full without notice. Lender's
imposition of the Default Rate shall not constitute an election of remedies or
otherwise limit Lender's rights concerning other remedies available to Lender as
a result of the occurrence of an event of default. In the event of a conflict
between the provisions of this paragraph and any other provision of the Note or
any related agreement, the provisions of this paragraph shall control. If a
default rate is prohibited by applicable law, then the pre-default rate
(including periodic rate adjustments for floating or adjustable rates) shall
continue to apply after default or maturity.
 
FURTHER ASSURANCES. The undersigned agrees to (i) do all things deemed necessary
by Lender in order to fully document the loan evidenced by the Note and any
related agreements, and will fully cooperate concerning the execution and
delivery of security agreements, stock powers, instructions and/or other
documents pertaining to any collateral intended to secure the Indebtedness, (ii)
assist in the cure of any defects in the execution, delivery or substance of the
Note and related agreements, and in the creation and perfection of any liens,
security interests or other collateral rights securing the Note, and (iii) pay
Lender immediately upon demand the full amount of all charges, costs and
expenses (to include fees paid to third parties) expended or incurred by Lender
to monitor Lender's interest in any real or personal property pledged as
collateral for the Note, including without limitation all costs of appraisals.
 
CONSENT TO SELL LOAN. The parties hereto agree: (a) Lender may sell or transfer
all or part of this loan to one or more purchasers, whether related or unrelated
to Lender; (b) Lender may provide to any purchaser, or potential purchaser, any
information or knowledge Lender may have about the parties or about any other
matter relating to this loan obligation, and the parties waive any rights to
privacy it may have with respect to such matters; (c) the purchaser of a loan
will be considered its absolute owner and will have all the rights granted under
the loan documents or agreements governing the sale of the loan; and (d) the
purchaser of a loan may enforce its interests irrespective of any claims or
defenses that the parties may have against Lender.
 
FACSIMILE AND COUNTERPART. This document may be signed in any number of separate
copies, each of which shall be effective as an original, but all of which taken
together shall constitute a single document. An electronic transmission or other
facsimile of this document or any related document shall be deemed an original
and shall be admissible as evidence of the document and the signer's execution.
 
DOCUMENT DELIVERY AND ELECTRONIC TRANSMISSION OF DOCUMENTS. Each party or person
signing this agreement (referred to in this paragraph as "you") agrees that
Lender may, in its sole discretion, rely upon any document, report, financial
statement, tax return, agreement or other communication ("Document") physically
delivered to Lender by mail, hand delivery or delivery service which Lender in
good faith believed was sent by you or any of your representatives or employees.
Similarly, Lender may, in its sole discretion, rely upon any Document sent by
email, facsimile or other electronic means to Lender which Lender in good faith
believed was sent by you or any of your representatives or employees. Lender may
treat the Document as genuine and authorized to the same extent as if it was an
original document validly executed or authenticated as genuine by you. Lender
may from time to time in its sole discretion reject any such Document and
require a signed original, or require you to provide acceptable authentication
of any such Document before accepting or relying on same. You understand and
acknowledge that there is a risk that Documents sent by electronic means may be
viewed or received by unauthorized persons, and you agree that by sending
Documents by electronic means, you shall be deemed to have accepted this risk
and the consequences of any such unauthorized disclosure.
 
COMMUNITY PROPERTY. In addition to the rights of Lender under any applicable
community property laws, any Borrower who has an interest in community property
under applicable law acknowledges and agrees that his/her obligation as borrower
is incurred in the interest of and to benefit the marital community (or domestic
partnership, if applicable), and expressly agrees that recourse may be had
against his or her separate property and his or her rights in community property
and community assets for all of his or her obligations to Lender, in addition to
any other property that may be subject to rights of Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
PROMISSORY NOTE

Loan No: 7657418442-26 (Continued) Page 4

 

SECURITY INTEREST AND RIGHT OF SETOFF. In addition to all liens upon and rights
of setoff arising by law, Borrower pledges and grants to Lender as security for
Borrower's indebtedness and obligations under the Note (excluding any consumer
obligations subject to the Federal Truth In Lending Act) a security interest and
lien upon all monies, securities, securities accounts, brokerage accounts,
deposit accounts and other property of Borrower now or hereafter in the
possession of or on deposit with Lender or any Wells Fargo affiliate, whether
held in a general or special account or for safekeeping or otherwise, excluding
however all IRA and Keogh accounts. No security interest, lien or right of
setoff will be deemed to have been waived by any act or conduct on the part of
Lender, or by any neglect to exercise such right, or by any delay in so doing,
and every right of setoff, lien and security interest will continue in full
force and effect until specifically waived or released by Lender in writing.
 
LOAN FEE AUTHORIZATION. Borrower shall pay to Lender any and all fees as
specified in the "Disbursement Request and Authorization" executed by Borrower
in connection with this Note. Such fees are non-refundable and shall be due and
payable in full immediately upon Borrower's execution of this Note.
 
ADDITIONAL EVENTS OF DEFAULT. In addition to the Events of Default described
herein, the following shall be an Event of Default if applicable: (i) Borrower,
any Guarantor or any grantor of collateral fails to comply with any terms or
conditions of any agreement with Lender or any Wells Fargo Affiliate; (ii)
Borrower or any Guarantor revokes or disputes the validity of any of its
liabilities or obligations under any Note, related agreement, or any other
agreement with Lender or any Wells Fargo Affiliate; (iii) any change in
ownership of an aggregate of twenty-five percent (25%) or more of the common
stock, members’ equity or other ownership interest in Borrower or any general
partner or borrower or any Guarantor (iv) the withdrawal, resignation or
expulsion of any one or more of the general partners in Borrower or any
Guarantor with an aggregate ownership interest in Borrower or such Guarantor of
twenty-five percent (25%) or more; or (v) Borrower or any Guarantor or chairman,
CEO, CFO, president, manager or general partner of Borrower or any Guarantor,
nor any officer, member, or shareholder with an ownership interest of 25% or
more of Borrower or any Guarantor, is adjudicated a felon under any criminal
law. For purposes of this provision Wells Fargo Affiliate shall mean Wells Fargo
& Company and any present or future subsidiary of Wells Fargo & Company.
 
TRADE FINANCE SUBFEATURE. Borrower shall have available a Letter of Credit
Subfeature and a Foreign Exchange Subfeature as described in this section, in a
total amount not to exceed the available principal amount of the line of credit
evidenced by this Note.
 
A.     Letters of Credit Subfeature. As a subfeature of this Note, Lender may
from time to time issue or cause to be issued by a Wells Fargo Affiliate (such
Lender or Wells Fargo Affiliate being referred to herein as the "Issuer") for
your account, commercial and/or standby letters of credit (each individually, a
"Letter of Credit" and collectively "Letters of Credit"); provided however, that
the form and substance of each Letter of Credit shall be subject to approval by
the Issuer in its sole discretion. Each Letter of Credit shall be issued for a
term designated by Borrower; provided however, that no Letter of Credit shall
have an expiration subsequent to the maturity of the Note unless otherwise
agreed to by Issuer and Lender. Each Letter of Credit shall be subject to the
terms and conditions of a Letter of Credit Agreement and related documents, if
any, required by Issuer in connection with the issuance of such Letter of Credit
(each individually a "Letter of Credit Agreement" and collectively, the "Letter
of Credit Agreements"). Each draft paid by Issuer under a Letter of Credit and
reimbursed by Lender shall be paid with an advance under the Note and shall be
repaid by Borrower in accordance with the terms and conditions of the Note
applicable to such advances; provided however, that if advances under the Note
are not available, for any reason whatsoever, at the time any amount is paid by
Lender, then the full amount of such advance shall be immediately due and
payable, together with interest thereon, from the date such amount is paid by
Issuer or Lender to the date such amount is fully repaid by Borrower, at the
rate of interest applicable to advances under the Note. In such event, Borrower
agrees that Issuer or Lender, at Issuer's or Lender's sole discretion, may debit
Borrower's deposit account(s) with Lender or a Wells Fargo Affiliate for the
amount of any such draft. Upon the issuance of an amendment to a Letter of
Credit, upon the reimbursement by Lender of a draft under any Letter of Credit,
and otherwise as agreed by Borrower and Issuer pursuant to the Letter of Credit
Agreements, Borrower shall pay to Issuer or Lender fees determined in accordance
with Issuer's/Lender's standard fees and charges at such time.
 
B.     Foreign Exchange Subfeature. As a subfeature of this Note, Lender or a
Wells Fargo Affiliate (such Lender or Wells Fargo Affiliate being referred to
herein as the "Exchanger") may, in its sole discretion, from time to time up to
and including the maturity date of the Note, enter into foreign exchange
transactions for the account of Borrower for the purchase and/or sale, or
options on the purchase and/or sale, by Borrower of the currency of the United
States and of foreign countries. Each foreign exchange transaction entered into
between the Exchanger and Borrower shall be subject to the terms and conditions
of the foreign exchange master agreement, the form and substance of which must
be acceptable to the Exchanger in all respects in its sole discretion.
Notwithstanding the foregoing, the Exchanger is not obligated to enter into any
foreign exchange transactions with Borrower.
 
C.     Subfeature Limits. The amount available for drawing under all Letters of
Credit, plus the amount drawn under the Letters of Credit but not yet
reimbursed, plus 120% of the amount of all outstanding foreign exchange
contracts, shall be reserved under the Note and shall not be available for Note
advances. The amount available for drawing under all Letters of Credit, plus the
amount drawn under such letters of credit but not yet reimbursed, plus 120% of
the amount of all outstanding foreign exchange contracts, plus the principal
amounts of any advances outstanding under the Note, shall not at any time exceed
the principal amount of the Note, unless allowed by Lender at Lender's full
discretion. Any excess amount shall be fully due and payable immediately without
notice. As used herein, Wells Fargo Affiliate means any present or future
subsidiary of Wells Fargo & Company, any subsidiary thereof, and any successors
of such financial service companies.
 
ARBITRATION AGREEMENT. Arbitration - Binding Arbitration, Lender and each party
to this agreement hereby agree, upon demand by any party, to submit any Dispute
to binding arbitration in accordance with the terms of this Arbitration Program.
Arbitration may be demanded before the institution of a judicial proceeding, or
during a judicial proceeding, but not more than 60 days after service of a
complaint, third party complaint, cross-claim, or any answer thereto, or any
amendment to any of such pleadings. A "Dispute" shall include any dispute, claim
or controversy of any kind, whether in contract or in tort, legal or equitable,
now existing or hereafter arising, relating in any way to any aspect of this
agreement, or any related note, instrument or agreement incorporating this
Arbitration Program (the "Documents"), or any renewal, extension, modification
or refinancing of any indebtedness or obligation relating thereto, including
without limitation, their negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination. This provision is a material
inducement for the parties entering into the transactions relating to this
Agreement. DISPUTES SUBMITTED TO ARBITRATION ARE NOT RESOLVED IN COURT BY A
JUDGE OR JURY. TO THE EXTENT ALLOWED BY APPLICABLE LAW, THE PARTIES IRREVOCABLY
AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO
ANY DISPUTE ARBITRATED PURSUANT TO THIS ARBITRATION PROGRAM.
 
 
 

--------------------------------------------------------------------------------

 
 
PROMISSORY NOTE

Loan No: 7657418442-26 (Continued) Page 5

 

A.  Governing Rules, Any arbitration proceeding will (i) be governed by the
Federal Arbitration Act (Title 9 of the United States Code), notwithstanding any
conflicting choice of law provision in any of the documents between the parties;
and (ii) be conducted by the American Arbitration Association ("AAA"), or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA's commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs, in which case the arbitration shall be conducted in
accordance with the AAA's optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes are referred to herein, as
applicable, as the "Rules"). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Arbitration proceedings hereunder shall be conducted at a location mutually
agreeable to the parties, or if they cannot agree, then at a location selected
by the AAA in the state of the applicable substantive law primarily governing
the Note. Any party who fails or refuses to submit to arbitration following a
demand by any other party shall bear all costs and expenses incurred by such
other party in compelling arbitration of any Dispute. The arbitrator shall award
all costs and expenses of the arbitration proceeding. Nothing contained herein
shall be deemed to be a waiver by any party that is a bank of the protections
afforded to it under 12 U.S.C. Section 91, as amended or replaced from time to
time, or any similar applicable state law.
 
B.  No Waiver of Provisional Remedies. Self-Help and Foreclosure, The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any Dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.
 
C.  Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any Dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. Every arbitrator must be a
neutral practicing attorney or a retired member of the state or federal
judiciary, in either case with a minimum of ten years experience in the
substantive law applicable to the subject matter of the Dispute. The arbitrator
will determine whether or not an issue is arbitratable and will give effect to
the statutes of limitation in determining any claim. In any arbitration
proceeding the arbitrator will decide (by documents only or with a hearing at
the arbitrator's discretion) any pre-hearing motions which are similar to
motions to dismiss for failure to state a claim or motions for summary
adjudication. The arbitrator shall resolve all Disputes in accordance with the
applicable substantive law and may grant any remedy or relief that a court of
such state could order or grant within the scope hereof and such ancillary
relief as is necessary to make effective any award. The arbitrator shall also
have the power to award recovery of all costs and fees, to impose sanctions and
to take such other action as the arbitrator deems necessary to the same extent a
judge could pursuant to the Federal Rules of Civil Procedure, the applicable
state rules of civil procedure, or other applicable law. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or daim to
arbitration if any other party contests such action for judicial relief.
 
D.  Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the Dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.
 
E.Class Proceedings and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against non-parties in any arbitration, or to
include in any arbitration any dispute as a representative or member of a class,
or to act in any arbitration in the interest of the general public or in a
private attorney general capacity. As used herein, "non-parties" shall mean all
persons and entities except Lender and the party(ies) executing this agreement
or any related Document.
 
F.  Real Property Collateral: Notwithstanding anything herein to the contrary,
no Dispute shall be submitted to arbitration if the Dispute concerns
indebtedness secured directly or indirectly, in whole or in part, by any real
property and the Dispute is governed by the laws of California, Connecticut,
Idaho, Kansas, Montana, Nevada, South Dakota, Virginia or Utah, unless any
conditions for arbitration that may be set forth in the mortgage or deed of
trust are satisfied; if any such Disputes are not referred to arbitration, then
any provision in such mortgage or deed of trust providing for referral of
Disputes to a referee or master under the laws of California, Connecticut,
Idaho, Kansas, Montana, Nevada, South Dakota, Virginia or Utah shall be
applicable to such Disputes.
 
G.  State Specific Provisions,
If Delaware, Pennsylvania or Virginia law governs the Dispute, the following
provision is applicable if there is a Confession of Judgment in the Note, any
Guaranty, or Related Documents:
Confession of Judgment. Notwithstanding anything herein to the contrary, the
arbitration requirement does not limit or preclude the right of Lender to
confess judgment pursuant to a warrant of attorney provision set forth in the
Note, any Guaranty, or Related Documents. No party shall have the right to
demand binding arbitration of any claim, dispute or controversy seeking to (i)
strike-off or open a judgment obtained by confession pursuant to a warrant of
attorney contained in the Note, any Guaranty, or Related Documents, or (ii)
challenge the waiver of a right to prior notice and a hearing before judgment is
entered, or after judgment is entered, but before execution upon the judgment.
Any claims, disputes or controversies challenging the confession of judgment
shall be commenced and prosecuted in accordance with the procedures set forth,
and in the forum specified by the applicable state rules of civil procedure or
other applicable law.
 
If Maryland law governs the Dispute, the following provision is applicable if
there is a Confession of Judgment in the Note, any Guaranty, or Related
Documents:
Confession of Judgment. Notwithstanding anything herein to the contrary, the
arbitration requirement does not limit or preclude the right of Lender to
confess judgment, and no party shall have the right to demand binding
arbitration of any claim, dispute or controversy seeking to open a judgment
obtained by confession. Nothing herein, including the arbitration requirement,
shall limit the right of any party to foreclose judicially or non-judicially
against any real or personal property collateral, or exercise judicial or
non-judicial power of sale rights. No provision regarding submission to a
jurisdiction and/or venue in any court or the waiver of any right to trial by
jury is intended or shall be construed to be in derogation of the provisions for
arbitration of any dispute. Any claim or counterclaim or defense raised in
connection with Lender's exercise of any rights set forth in the Note, any
Guaranty, or Related Documents shall be subject to the arbitration requirement.
 
 
 

--------------------------------------------------------------------------------

 
PROMISSORY NOTE

Loan No: 7657418442-26 (Continued) Page 6

 

If South Carolina law governs the Dispute, the following provision is included:
WAIVER OF JURY TRIAL. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, WITHOUT
INTENDING IN ANY WAY TO LIMIT THE PARTIES' AGREEMENT TO ARBITRATE ANY DISPUTE AS
SET FORTH IN THIS MORTGAGE, TO THE EXTENT ANY DISPUTE IS NOT SUBMITTED TO
ARBITRATION OR IS DEEMED BY THE ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO
BE NOT ARBITRABLE OR NOT REQUIRED TO BE ARBITRATED, MORTGAGOR AND MORTGAGEE
WAIVE TRIAL BY JURY IN RESPECT OF ANY SUCH DISPUTE AND ANY ACTION ON SUCH
DISPUTE. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY MORTGAGOR
AND MORTGAGEE, AND MORTGAGOR AND MORTGAGEE HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THE LOAN DOCUMENTS. MORTGAGOR AND MORTGAGEE ARE EACH HEREBY AUTHORIZED TO FILE A
COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF
JURY TRIAL MORTGAGOR FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS MORTGAGE AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
 
H. Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the Dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a Dispute, the arbitration provision most directly
related to the documents between the parties or the subject matter of the
Dispute shall control. This arbitration provision shall survive the repayment of
the Note and the termination, amendment or expiration of any of the Documents or
any relationship between the parties.
 
FLOOR RATE - FINANCIAL DERIVATIVES. If Lender and Borrower enter into an
interest rate swap transaction to hedge the interest rate of this loan without
including a similar interest rate floor applicable to the Lender's floating rate
leg in such swap transaction, then in lieu of amending this Note, the interest
rate floor provision of this loan will automatically be deemed not to apply to
the principal portion of this loan so hedged for the period of such swap
transaction. The foregoing is limited to an interest rate swap transaction with
the Lender and shall not apply to any other derivative, such as an interest rate
cap.
 
PRIOR NOTE. This Note is given in renewal, extension and/or modification of, and
not in satisfaction of, that certain promissory note("Note") dated August 4,
2011 in the original amount of $5,000,000.00, and it is not a novation of the
obligations of that note.
 
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.
 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
 


 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE
 
BORROWER:
 
ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.
 


By:
/s/ Bryan Merryman
    Bryan Merryman, CFO/COO of Rocky Mountain
Chocolate Factory, Inc.

 